FILED
                             NOT FOR PUBLICATION                            APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL MAINGI KINGOO,                            No. 09-71203

               Petitioner,                       Agency No. A097-102-876

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Daniel Maingi Kingoo, a native and citizen of Kenya, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order denying his motion to reopen

proceedings based on ineffective assistance of counsel. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the BIA’s decision,

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the

petition for review.

      The agency did not abuse its discretion in denying Kingoo’s motion to

reopen because Kingoo did not comply with the threshold requirements of Matter

of Lozada, 19 I. & N. Dec. 637 (BIA 1988), at the time he filed his motion with the

IJ, and the alleged ineffective assistance was not “plain on the face of the

administrative record.” Castillo-Perez v. INS, 212 F.3d 518, 525 (9th Cir. 2000).

      In light of our disposition, we need not reach Kingoo’s remaining

contentions.

      PETITION FOR REVIEW DENIED.